       Case 2:20-cv-00760 Document 1 Filed 09/30/20 Page 1 of 10 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION



 LOUIS FORGES, an individual, PIERRE                         CIVIL ACTION
 FORGES, an individual, SONY FORGES, an
 individual, and WILVIC DERISME, an individual,
                                                             Case No. 2:20-cv-760
                        Plaintiffs,
                                                             Judge:
 v.
                                                             Mag. Judge:
 BLOODMONEY, LLC (d/b/a Naples Boat Yard),
 a Florida limited liability company,

                        Defendant.


                      COMPLAINT AND DEMAND FOR JURY TRIAL

       NOW COME the Plaintiffs, LOUIS FORGES, an individual, PIERRE FORGES, an

individual, SONY FORGES, an individual, and WILVIC DERISME, an individual (collectively

“Plaintiffs”), by and through undersigned counsel, and states the following for their Complaint:

                                      CAUSES OF ACTION

       1.      This is an action brought under 42 U.S.C. §1981 and the Fair Labor Standards Act

for (i) racial/national origin discrimination, and (ii) unpaid overtime.

                                             PARTIES

       2.      The Plaintiff, LOUIS FORGES (“LOUIS”) is an individual and a resident of

Florida who currently resides, and at all material times resided, in Collier County, Florida. LOUIS

is from Haiti and is black.




                                                  1
       Case 2:20-cv-00760 Document 1 Filed 09/30/20 Page 2 of 10 PageID 2




       3.      The Plaintiff, PIERRE FORGES (“PIERRE”) is an individual and a resident of

Florida who currently resides, and at all material times resided, in Collier County, Florida.

PIERRE is from Haiti and is black.

       4.      The Plaintiff, SONY FORGES (“SONY”) is an individual and a resident of Florida

who currently resides, and at all material times resided, in Collier County, Florida. SONY is from

Haiti and is black.

       5.      The Plaintiff, WILVIC DERISME (“WILVIC”) is an individual and a resident

of Florida who currently resides, and at all material times resided, in Collier County, Florida.

WILVIC is from Haiti and is black.

       6.      Defendant, BLOODMONEY, LLC (“BLOODMONEY” or “Defendant”) is a

Florida limited liability company with a principal place of business located at 2815 Bayview Drive,

Naples, Florida 34112. BLOODMONEY does business as Naples Boat Yard, which it purchased

on or about September 1, 2018.

                                 JURISDICTION AND VENUE

       7.      This Court has jurisdiction of this matter under 28 U.S.C. §1331.

       8.      Venue is proper in the United States District Court for the Middle District of Florida

because the Plaintiff resides in, and the Defendant conducts business in, and some or all of the

events giving rise to Plaintiff’s claims occurred in Collier County, Florida, which is within the

Middle District of Florida. Venue is proper in the Fort Myers Division under Local Rule 1.02(b)(5)

since Collier County is within the Fort Myers Division.

                                 GENERAL ALLEGATIONS

       9.      Since 2014, all Plaintiffs were employed at Naples Boat Yard.




                                                 2
       Case 2:20-cv-00760 Document 1 Filed 09/30/20 Page 3 of 10 PageID 3




       10.     On or about September 1, 2018, BLOODMONEY purchased Naples Boat Yard

and inherited the Plaintiffs as employees.

       Racial Discrimination

       11.     From September 1, 2018 until approximately December 2019, all Plaintiffs worked

under the same supervisor they had worked for since 2014.

       12.     The Plaintiffs always performed their assigned duties in a professional manner and

were very well qualified for their respective positions.

       13.     However, in December 2019, BLOODMONEY terminated the Plaintiffs’ long-

time supervisor and replaced him.

       14.     Thereafter, the new supervisor began to subject the Plaintiffs to highly offensive

“jokes,” which ranged from referring to blacks as slaves, to referring to Haitian religious culture

as being uncouth and barbaric, to telling the Plaintiffs that immigrants like them “are taking over

this country!,” to calling the Plaintiffs “lazy blacks.” On one occasion, the supervisor even

physically assaulted SONY while yelling racial epithets and referring to him as a “lazy black.”

       15.     Whenever all Plaintiffs objected to such “jokes,” the conduct only worsened.

       16.     This culminated in the termination of all Plaintiffs on or about January 15, 2020.

       17.     On that date, Plaintiffs LOUIS, PIERRE and SONY had taken a lunch break but,

due to their car breaking down on the way back to work, were a few minutes late.

       18.     When they returned, their supervisor said to LOUIS, PIERRE and SONY, “you

blacks get out of here, you’re fired.” He then turned to WILVIC and said “since you’re black too,

go! You’re fired!”

       19.     BLOODMONEY then replaced all Plaintiffs with four Caucasian employees.




                                                 3
       Case 2:20-cv-00760 Document 1 Filed 09/30/20 Page 4 of 10 PageID 4




       Unpaid Overtime

       20.     All Plaintiffs worked for an instrumentality of interstate commerce because their

employer, BLOODMONEY, operates Naples Boat Yard, which is within the transportation

industry. All Plaintiffs regularly performed service work on vessels that routinely travel in

interstate commerce, which are registered outside the State of Florida, and which travel on

interstate navigable waterways located in the State of Florida, or other states. These vessels also

have been transported to BLOODMONEY’s repair depot from out-of-state job sites or after

BLOODMONEY performs repairs or maintenance on them, they are redistributed to job sites in

states other than the State of Florida. Furthermore, all Plaintiffs regularly performed work on

commercial vessels, particularly those that harvest stone crabs from federal and international

waters, which are then sent nationwide and internationally.

       21.     BLOODMONEY has annual gross income in excess of $500,000 and is not

primarily engaged in the sale of marine vessels. It is a covered employer under the FLSA (29

U.S.C. §203(d), (r) and (s)), and it has the sole authority to hire, fire, assign work, withhold work

and affect the terms and conditions of persons like all Plaintiffs. BLOODMONEY supervised and

controlled all Plaintiffs’ work schedules and conditions of employment, in addition to determining

the rate and method of payment for Plaintiffs.

       22.     All Plaintiffs bring this action against BLOODMONEY for legal relief to redress

unlawful violations of their rights under the FLSA, specifically depriving all Plaintiffs of their

lawful overtime wages.

       23.     Each Plaintiff was an hourly, nonexempt employee.

       24.     During each work week from September 1, 2018 to January 15, 2020, each Plaintiff

worked in excess of 40 hours without receiving the proper overtime compensation from



                                                 4
         Case 2:20-cv-00760 Document 1 Filed 09/30/20 Page 5 of 10 PageID 5




BLOODMONEY. For example, Plaintiffs often worked through their scheduled lunch hours, but

BLOODMONEY nevertheless recorded the Plaintiffs as having taken a lunch break. They would

often begin work well prior to 8:00 A.M. and often would work past 5:00 P.M., but

BLOODMONEY intentionally mis-recorded their hours so as to deprive them of their lawful

overtime wages.

         25.   BLOODMONEY demanded that the Plaintiffs be available between those hours

and they did work for BLOODMONEY during that time.

         26.   BLOODMONEY failed to act in good faith under the reasonable belief it had

complied with the FLSA.

         27.   The Plaintiffs are entitled to liquidated damages because BLOODMONEY acted

willfully or with at least a reckless disregard as to the legality of its pay practices in regard to the

Plaintiffs.

                         COUNT I – VIOLATION OF 42 U.S.C. §1981

         28.   Plaintiff incorporates by reference Paragraphs 1-19 of this Complaint as though

fully set forth below.

         29.   The Plaintiffs by virtue of their race/national origin are members of a protected

class.

         30.   At all material times, the Plaintiffs were employees and BLOODMONEY was

their employer.

         31.   the Plaintiffs engaged in unlawful employment practices prohibited by §1981 by

creating, condoning and perpetuating a discriminatory and hostile work environment and

interfering with the Plaintiffs’ contractual rights because of their race/national origin.




                                                   5
       Case 2:20-cv-00760 Document 1 Filed 09/30/20 Page 6 of 10 PageID 6




       32.     BLOOD MONEY engaged in unlawful employment practices prohibited by §1981

by creating, condoning and perpetuating a discriminatory and hostile work environment and

interfering with the Plaintiffs’ contractual rights because the Plaintiffs were treated less favorably

than similarly situated employees outside their protected class.

       33.     BLOODMONEY acted with malice and reckless disregard for the Plaintiffs’ rights

under §1981.

       34.     Supervisory personnel of BLOODMONEY intentionally subjected the Plaintiffs

to unequal and discriminatory treatment by creating a hostile and abusive work environment that

altered the conditions of their employment.

       35.     At all material times, BLOODMONEY’s personnel had authority to affect,

indirectly or directly, the terms and conditions of the Plaintiffs’ employment.

       36.     BLOODMONEY’s personnel intentionally subjected the Plaintiffs to unequal and

discriminatory treatment by creating a hostile and abusive work environment that altered the

conditions of their employment and by knowingly failing and refusing to protect the Plaintiffs, and

other minorities, from those hostile and abusive conditions.

       37.     BLOODMONEY’s actions reflect a policy, custom, or pattern of official conduct

of engaging in and condoning harassment and discrimination:

               a. BLOODMONEY employees intentionally subjected the Plaintiffs to unequal

                   and discriminatory treatment by engaging in repeated and persistent acts of

                   unwelcome and offensive racial discrimination and harassment of the Plaintiffs;

               b. BLOODMONEY employees have engaged in conduct with other minority

                   employees who have found such conduct to be unwelcome and offensive;




                                                  6
          Case 2:20-cv-00760 Document 1 Filed 09/30/20 Page 7 of 10 PageID 7




                   c. Supervisors and employees of BLOODMONEY treated the Plaintiffs and

                      other minorities employees in a degrading, offensive and discriminatory

                      manner     because   of      their   membership   in   protected   classes,   and

                      BLOODMONEY refused to take corrective action;

                   d. The Plaintiffs and other members of protected classes were subjected to a

                      discriminatory and hostile work environment because of their such

                      memberships, and BLOODMONEY failed and refused to take corrective

                      action;

          38.      The actions of BLOODMONEY were intentional, willful, and malicious and/or in

deliberate indifference for the Plaintiffs’ clearly established legal rights as secured by 42 U.S.C. §

1981 and the Civil Rights Act of 1991.

          39.      BLOODMONEY could not have believed doing nothing was lawful in light of the

clearly established law that racial harassment and discrimination was an infringement of legal

rights.

          40.      The actions of BLOODMONEY in intentionally engaging in and condoning racial

harassment and discrimination against the Plaintiffs has caused them great mental anguish,

humiliation, degradation, physical and emotional pain and suffering, inconvenience, lost wages

and benefits, future pecuniary losses, and other consequential damages.

          WHEREFORE, Plaintiff respectfully requests:

          i.    All wages and benefits the Plaintiffs would have received but for the discrimination,

                including pre-judgment interest;




                                                      7
       Case 2:20-cv-00760 Document 1 Filed 09/30/20 Page 8 of 10 PageID 8




       ii. Compensatory damages in an amount to be determined at trial to compensate the

             Plaintiffs for their depression, humiliation, anguish, emotional distress, and

             defamation, caused by the Defendant’s conduct;

       iii. The Defendant be required to pay prejudgment interest to the Plaintiffs on these

             damages;

       iv. A permanent injunction enjoining the Defendant from engaging in the discriminatory

             practices complained of herein;

       v.    A permanent injunction requiring that the Defendant adopt employment practices and

             policies in accord and conformity with the requirements of the Civil Rights Act of

             1871, 42 U.S.C. § 1981, and further requiring that the Defendant adopt and initiate

             effective remedial actions to ensure equal treatment of male and female employees and

             subordinates;

       vi. A declaratory judgment that the Defendant actions violate federal law;

       vii. The Court retain jurisdiction of this case until such time as it is assured that the

             Defendant has remedied the policies and practices complained of herein and are

             determined to be in full compliance with the law;

       viii. An     award    of   punitive   damages,   reasonable   attorneys   fees,   costs,   and

             litigation expenses, and;

       ix. Such other relief as the Court may deem just or equitable.

              COUNT II: VIOLATION OF THE FLSA- UNPAID OVERTIME

       41.        The Plaintiffs hereby incorporate Paragraphs 1-10 and 20-27 in this Count as

though fully set forth herein.




                                                  8
          Case 2:20-cv-00760 Document 1 Filed 09/30/20 Page 9 of 10 PageID 9




          42.   The Plaintiffs were covered, non-exempt employees under the FLSA at all times

during their employment with the Defendant.

          43.   The Defendant was required by the FLSA to pay the Plaintiffs at least time and one-

half for all hours worked by the Plaintiffs in excess of 40 hours per week.

          44.   The Defendant had operational control over all aspects of the Plaintiffs’ day-to-day

functions during their employment, including compensation.

          45.   The Defendant was the Plaintiffs’ "employer" and is liable for violations of the

FLSA in this case.

          46.   The Defendant violated the FLSA by failing to pay the Plaintiffs at least time and

one-half for all hours worked over 40 per week.

          47.   The Defendant has willfully violated the FLSA in refusing to pay the Plaintiffs

proper overtime for all hours worked over 40 per week.

          48.   As a result of the foregoing, the Plaintiffs have suffered damages of lost wages.

          49.   The Defendant is the proximate cause of the Plaintiffs’ damages.

          WHEREFORE, the Plaintiffs pray that this Honorable Court enter a Judgment in their

favor and against the Defendant for an amount consistent with evidence, together with liquidated

damages, the costs of litigation, interest, and reasonable attorneys’ fees.

                                 DEMAND FOR JURY TRIAL

          NOW COME the Plaintiffs, by and through their undersigned attorneys, and demand a

jury trial under Federal Rule of Civil Procedure 38 on all issues triable of right by a jury in this

action.




                                                  9
     Case 2:20-cv-00760 Document 1 Filed 09/30/20 Page 10 of 10 PageID 10




                              Respectfully submitted,


Dated: September 30, 2020     /s/ Benjamin H. Yormak
                              Benjamin H. Yormak
                              Florida Bar Number 71272
                              Trial Counsel for Plaintiff
                              YORMAK EMPLOYMENT & DISABILITY LAW
                              9990 Coconut Road
                              Bonita Springs, Florida 34135
                              Telephone: (239) 985-9691
                              Fax: (239) 288-2534
                              Email: byormak@yormaklaw.com




                                       10
